Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 23, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  153723                                                                                             Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  JEFFREY HAKSLUOTO and                                                                                                Justices
  CAROL HAKSLUOTO,
            Plaintiffs-Appellants,
  v                                                                   SC: 153723
                                                                      COA: 323987
                                                                      Macomb CC: 2014-002556-NH
  MT. CLEMENS REGIONAL MEDICAL
  CENTER, a/k/a McLAREN MACOMB
  GENERAL RADIOLOGY ASSOCIATES,
  P.C. and ELI SHAPIRO, D.O.,
               Defendants-Appellees.

  _____________________________________/

          On order of the Court, the application for leave to appeal the February 18, 2016
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether a notice of intent under MCL
  600.2912b that is mailed on what would otherwise be the last day of the limitations
  period of MCL 600.5805(6) tolls the limitations period, as provided by MCL
  600.5856(c); and (2) if the limitations period was tolled in this case, whether the plaintiffs
  were required to file on the 182nd day of the notice period or the day after the 182nd day in
  order for their Complaint to be timely. See MCR 1.108(1) (“the period runs until the end
  of the . . . day).

         The Michigan Association for Justice, the Michigan Defense Trial Counsel, Inc.,
  and the Negligence Law Section of the State Bar of Michigan are invited to file briefs
  amicus curiae. Other persons or groups interested in the determination of the issues
  presented in this case may move the Court for permission to file briefs amicus curiae.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 23, 2016
           a1116
                                                                                Clerk